United States Court of Appeals
                      For the First Circuit


No. 14-1617

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                         ERNESTO MONELL,

                      Defendant, Appellant.


                           ERRATA SHEET

     The opinion of this Court issued on September 2, 2015, is
amended as follows:

     On page 11, line 13, "(1st Cir. 2010))" is replaced with "(1st
Cir. 2010)))"